Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 19 are objected to.
Claim 6 objected to because of the following informalities:  it is unclear if "a first direction" at line 4 and "a second direction" at line 6 are the same as the "first direction" and "second direction" that already have antecedent basis..  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  it is unclear if "a first direction" at line .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velazquez et al. (U.S. Patent Publication No. 20190160907; hereinafter, Velazquez).
Regarding claim 1, Velazquez teaches a vehicle system (vehicle 10), comprising: at least one of: a particulate matter sensor (particulate sensor 50) configured to measure an amount of particulate within a passenger cabin of a vehicle; and a volatile organic compounds (VOC) sensor configured to measure an amount of VOCs within the passenger cabin of the vehicle; and a heating, ventilation, and air conditioning (HVAC) system (vehicle air handling system 12) including a blower (first air blower 26); a blower control module (electric controller 34) configured to: operate the blower in a first direction and blow air into the passenger cabin of the vehicle (at step 503, the first blower 26 may be found to be blowing air into the passenger compartment 16, which it has been doing since before step 502); and based on at least one of the amount of particulate and the amount of VOCs within the passenger cabin of the vehicle (at step 502, the particulate sensor 50 determines whether a high enough particulate level is present), selectively operate the blower in a second direction that is opposite the first direction, thereby blowing air from within the passenger cabin out through the HVAC system (at step 507, the direction of the first air blower 26 is reversed (see block s507 of FIG. 5) and the air is expelled from the passenger compartment 16 through air inlet 38).
Regarding claim 2, Velazquez teaches that the blower control module is further configured to selectively at least one of increase and decrease a speed of the blower in at least one of the first direction and the second direction (in order to reverse the direction of the first air blower 26 at step 507, the electric controller 34 must inherently decrease the speed of the first air blower 26 in the first direction and subsequently increase the speed in the second direction).
Regarding claim 3, Velazquez teaches that the blower control module is configured to operate the blower in the second direction in response to a determination that at least one of: the amount of particulate within the passenger cabin is greater than a predetermined amount of particulate (at step 502, the particulate sensor 50 determines whether a present particulate level is higher than a predetermined particulate threshold level, paragraph 39); and the amount of VOCs within the passenger cabin is greater than a predetermined amount of VOCs.
Regarding claim 14, Velazquez teaches a method (the method of FIG. 5), comprising: at least one of: measuring an amount of particulate within a passenger cabin of a vehicle (at step 502, the particulate sensor 50 takes a measurement); and measuring an amount of volatile organic compounds (VOCs) within the passenger cabin of the vehicle; and operating a blower of a heating, ventilation, and air conditioning (HVAC) system in a first direction and blowing air into the passenger cabin of the vehicle (at step 503, the first blower 26 may be found to be blowing air into the passenger compartment 16); and based on at least one of the amount of particulate and the amount of VOCs within the passenger cabin of the vehicle (at step 502, the particulate sensor 50 determines whether a high enough particulate level is present), selectively operating the blower in a second direction that is opposite the first direction, thereby blowing air from within the passenger cabin out through the HVAC system (at step 507, the direction of the first air blower 26 is reversed (see block s507 of FIG. 5) and the air is expelled from the passenger compartment 16 through air inlet 38).
Regarding claim 15, Velazquez teaches selectively at least one of increasing and decreasing a speed of the blower in at least one of the first direction and the second direction (in order to reverse the direction of the first air blower 26 at step 507, the electric controller 34 must inherently decrease the speed of the first air blower 26 in the first direction and subsequently increase the speed in the second direction).
Regarding claim 16, Velazquez teaches operating the blower in the second direction in response to a determination that at least one of: the amount of particulate within the passenger cabin is greater than a predetermined amount of particulate (at step 502, the particulate sensor 50 determines whether a present particulate level is higher than a predetermined particulate threshold level, paragraph 39); and the amount of VOCs within the passenger cabin is greater than a predetermined amount of VOCs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claims 1-3 and 14-16 above, and in further view of Garcia (U.S. Patent Publication No. 20190135271).
Regarding claim 4, Velazquez fails to teach a window actuator module configured to, based on at least one of the amount of particulate and the amount of VOCs within the passenger cabin of the vehicle, selectively open at least one window of the vehicle.
However, Garcia teaches a window actuator module (inherently the system must include an actuator to roll down the windows) configured to, based on at least one of the amount of particulate and the amount of VOCs within the passenger cabin of the vehicle, selectively open at least one window of the vehicle (paragraph 14, in response to detecting certain levels of CO, the CO automobile detector rolls down all windows in a vehicle).
It would be obvious to modify the system of Velazquez with the teachings of Garcia so that the HVAC system of Velazquez includes the window system of Garcia, which rolls down windows of the vehicle of Velazquez in response to a level of particulate in the air sensed by the vehicle system of Velazquez. It would be obvious to one of ordinary skill in the art to combine the references as such, since opening the windows of the vehicle as the vent system puled the air out of the passenger compartment would allow the high-particulate air to exit the compartment more quickly and efficiently, as well as allow clean air to enter the compartment.
Regarding claim 5, the combination of Velazquez and Garcia teaches that the window actuator module is configured to, open the at least one window of the vehicle in response to a determination that at least one of: the amount of particulate within the passenger cabin is greater than a predetermined amount of particulate (in the combination above, the CO automobile detector of Garcia rolls down the windows of the vehicle 10 of Velazquez in response to a determination that a present particulate level is higher than a predetermined particulate threshold level, Velazquez paragraph 39); and the amount of VOCs within the passenger cabin is greater than a predetermined amount of VOCs.
Regarding claim 17, Velazquez fails to teach based on at least one of the amount of particulate and the amount of VOCs within the passenger cabin of the vehicle, selectively opening at least one window of the vehicle.
However, Garcia teaches based on at least one of the amount of particulate and the amount of VOCs within the passenger cabin of the vehicle, selectively opening at least one window of the vehicle (paragraph 14, in response to detecting certain levels of CO, the CO automobile detector rolls down all windows in a vehicle).
It would be obvious to modify the system of Velazquez with the teachings of Garcia so that the HVAC system of Velazquez includes the window system of Garcia, which rolls down windows of the vehicle of Velazquez in response to a level of particulate in the air sensed by the vehicle system of Velazquez. It would be obvious to one of ordinary skill in the art to combine the references as such, since opening the windows of the vehicle as the vent system puled the air out of the passenger compartment would allow the high-particulate air to exit the compartment more quickly and efficiently, as well as allow clean air to enter the compartment.
Regarding claim 18,  the combination of Velazquez and Garcia teaches that the selectively opening includes opening the at least one window of the vehicle in response to a determination that at least one of: the amount of particulate within the passenger cabin is greater than a predetermined amount of particulate (in the combination above, the CO automobile detector of Garcia rolls down the windows of the vehicle 10 of Velazquez in response to a determination that a present particulate level is higher than a predetermined particulate threshold level, Velazquez paragraph 39); and the amount of VOCs within the passenger cabin is greater than a predetermined amount of VOCs.
Claim(s) 6, 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claims 1-3 and 14-16 above, and further in view of Sangwan et al. (U.S. Patent No. 6758739; hereinafter, Sangwan).
Regarding claim 6, Velazquez teaches an air filter (particulate storage 42 is a filter, paragraph 34) and pushing air through the air filter in a second direction that is opposite the first direction (paragraph 43, during operation the second air blower 28 expels particulate into the particulate storage 42, which is a filter. The second air blower 28 operates in a direction opposite to the first air blower 26).
Velazquez fails to teach a door actuator module configured to: during operation of the blower in the first direction, actuate a purge door to a first position to draw air through an air filter in a first direction; and during operation of the blower in the second direction, maintain the purge door to in the first position to push air through the air filter in a second direction that is opposite the first direction.
However, Sangwan teaches a door actuator module (an inherently present actuator of the filter bypass valve 120) configured to: during operation of the blower in the first direction, actuate a purge door (filter bypass valve 120) to a first position (the filter 122 position) to draw air through an air filter in a first direction (in the combination below, the bypass valve 120 maintains a position to direct air through the particulate filter 42 when the air is blowing in the first direction); and during operation of the blower in the second direction, maintain the purge door to in the first position to push air through the air filter in a second direction that is opposite the first direction (in the combination below, the bypass valve 120 maintains a position to direct air through the particulate filter 42 when the air is blowing in the second direction).
It would be obvious to modify the system of Velazquez with the teachings of Sangwan so that the vehicle system of Velazquez includes the filter bypass valve 120 of Sangwan to selectively allow air running through the vents of Velazquez to pass through the particulate storage 42. It would be obvious to one of ordinary skill in the art to combine the references as such because the filter bypass valve 120 would allow the vehicle system to control use of the filter to save on filter replacement cost. For example, the filter bypass valve could be used to run air through the particulate storage in circumstances when filtering is necessary (e.g., when air is running into the passenger compartment, when air is being taken out of the passenger compartment and being expelled into the engine compartment for use in the engine, etc.), or bypass the filter when it is not necessary (e.g., when air is being expelled from the passenger compartment to an outside environment). This would reduce use of filters in unnecessary situations, thus increasing filter life and lowering replacement cost.
Regarding claim 7, Velazquez teaches an air filter (particulate storage 42 is a filter, paragraph 34) and pushing air in the second direction (paragraph 43, during operation the second air blower 28 expels particulate into the particulate storage 42, which is a filter. The second air blower 28 operates in a direction opposite to the first air blower 26).
Velazquez fails to teach a door actuator module configured to: during operation of the blower in the first direction, actuate a purge door to a first position to draw air in a first direction; and during operation of the blower, actuating the purge door to a second position to: block airflow through the air filter; and flow air through an outlet to outside of the passenger cabin of the vehicle.
However, Sangwan teaches a door actuator module (an inherently present actuator of the filter bypass valve 120) configured to: during operation of the blower in the first direction, actuate a purge door (filter bypass valve 120) to a first position (the filter 122 position) to draw air in a first direction (in the combination below, the bypass valve 120 maintains a position to direct air through the particulate filter 42 when the air is blowing in the first direction); and during operation of the blower, actuating the purge door to a second position (bypass position) to: block airflow through the air filter; and flow air through an outlet to outside of the passenger cabin of the vehicle (in the combination below, the filter bypass valve redirects the air flow to bypass the particulate filter 42 before exiting the system).
Regarding claim 19, Velazquez teaches an air filter (particulate storage 42 is a filter, paragraph 34) and pushing air through the air filter in a second direction that is opposite the first direction (paragraph 43, during operation the second air blower 28 expels particulate into the particulate storage 42, which is a filter. The second air blower 28 operates in a direction opposite to the first air blower 26).
Velazquez fails to teach during operation of the blower in the first direction, actuating a purge door to a first position to draw air through an air filter in a first direction; and during operation of the blower in the second direction, maintaining the purge door to in the first position to push air through the air filter in a second direction that is opposite the first direction.
However, Sangwan teaches during operation of the blower in the first direction, actuating a purge door (filter bypass valve 120) to a first position (the filter 122 position) to draw air through an air filter in a first direction (in the combination below, the bypass valve 120 maintains a position to direct air through the particulate filter 42 when the air is blowing in the first direction); and during operation of the blower in the second direction, maintaining the purge door to in the first position to push air through the air filter in a second direction that is opposite the first direction (in the combination below, the bypass valve 120 maintains a position to direct air through the particulate filter 42 when the air is blowing in the second direction).
It would be obvious to modify the system of Velazquez with the teachings of Sangwan so that the vehicle system of Velazquez includes the filter bypass valve 120 of Sangwan to selectively allow air running through the vents of Velazquez to pass through the particulate storage 42. It would be obvious to one of ordinary skill in the art to combine the references as such because the filter bypass valve 120 would allow the vehicle system to control use of the filter to save on filter replacement cost. For example, the filter bypass valve could be used to run air through the particulate storage in circumstances when filtering is necessary (e.g., when air is running into the passenger compartment, when air is being taken out of the passenger compartment and being expelled into the engine compartment for use in the engine, etc.), or bypass the filter when it is not necessary (e.g., when air is being expelled from the passenger compartment to an outside environment). This would reduce use of filters in unnecessary situations, thus increasing filter life and lowering replacement cost.
Regarding claim 20, Velazquez teaches an air filter (particulate storage 42 is a filter, paragraph 34) and pushing air in the second direction (paragraph 43, during operation the second air blower 28 expels particulate into the particulate storage 42, which is a filter. The second air blower 28 operates in a direction opposite to the first air blower 26).
Velazquez fails to teach during operation of the blower in the first direction, actuating a purge door to a first position to draw air in a first direction; and during operation of the blower, actuating the purge door to a second position to: block airflow through the air filter; and flow air through an outlet to outside of the passenger cabin of the vehicle.
However, Sangwan teaches during operation of the blower in the first direction, actuating a purge door (filter bypass valve 120) to a first position (the filter 122 position) to draw air in a first direction (in the combination below, the bypass valve 120 maintains a position to direct air through the particulate filter 42 when the air is blowing in the first direction); and during operation of the blower, actuating the purge door to a second position (bypass position) to: block airflow through the air filter; and flow air through an outlet to outside of the passenger cabin of the vehicle (in the combination below, the filter bypass valve redirects the air flow to bypass the particulate filter 42 before exiting the system).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez and Sangwan as applied to claims 6, 7, 19, and 20 above, and further in view of Moredock et al. (U.S. Patent Publication No. 20190001250; hereinafter, Moredock).
Regarding claim 8, Velazquez fails to teach that the outlet is fluidly connected to an engine compartment of the vehicle.
However, Moredock teaches that the outlet is fluidly connected to an engine compartment of the vehicle (paragraph 82, filtered air flows down clean air outlet 3 to an internal combustion engine (which inherently must be housed in a compartment)).
It would be obvious to modify the system of Velazquez with the teachings of Sangwan and Moredock so that the air expelled from the vent system of Velazquez is expelled into the intake of an engine within the engine compartment, as shown in Moredock. It would be obvious to one of ordinary skill in the art to combine the references as such so that the engine does not need additional intake devices and the vent system does not need an additional exit vent. Additionally, in certain situations, the vent system would provide the engine intake with pre-conditioned air that is close to the temperature the engine needs.
Regarding claim 9, the combination of Velazquez and Moredock teaches that the outlet is fluidly connected to an air intake system of an engine of the vehicle (Moredock, paragraph 82, filtered air flows down clean air outlet 3 to an internal combustion engine, which includes an air intake that would intake the clean air being directed to the engine).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez and Sangwan as applied to claims 6, 7, 19, and 20 above, and further in view of Garcia.
Regarding claim 10, Velazquez fails to teach that the door actuator module is further configured to, during operation of the blower in the second direction, open a vent door configured to allow fresh air to flow into a duct of the HVAC system and into the passenger cabin.
However, Garcia teaches that the door actuator module is further configured to, during operation of the blower in the second direction, open a vent door (paragraph 14, the windows are rolled down, which acts as a vent) configured to allow fresh air to flow into a duct of the HVAC system and into the passenger cabin (fresh air enters through the open windows and enters the HVAC system).
It would be obvious to modify the system of Velazquez with the teachings of Sangwan and Garcia so that the HVAC system of Velazquez includes the window system of Garcia, which rolls down windows of the vehicle of Velazquez in response to a level of particulate in the air sensed by the vehicle system of Velazquez. It would be obvious to one of ordinary skill in the art to combine the references as such, since opening the windows of the vehicle as the vent system puled the air out of the passenger compartment would allow the high-particulate air to exit the compartment more quickly and efficiently, as well as allow clean air to enter the compartment.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claims 1-3 and 14-16 above, and further in view of Smith (U.S. Patent Publication No. 20190329681).
Regarding claim 11, Velazquez fails to teach that the blower control module is configured to: operate the blower in the first direction by applying power of a first polarity to an electric motor of the blower; and operate the blower in the second direction by applying power of a second polarity to the electric motor of the blower.
However, Tait teaches that that the blower control module is configured to: operate the blower in the first direction by applying power of a first polarity to an electric motor of the blower; and operate the blower in the second direction by applying power of a second polarity to the electric motor of the blower (paragraph 30, the pressure source 44 is a blower that can direct air in two opposite directions based on the polarity of the applied power).
It would be obvious to modify the system of Velazquez with the teachings of Smith so that the direction of the first air blower 26 of Velazquez changes directions by reversing the polarity of the electricity provided to it, as shown by Smith. It would be obvious to one of ordinary skill in the art to combine the references as such because reversing the polarity of the power to the blower is simpler and requires fewer parts than changing the direction mechanically or employing another blower.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claims 1-3 and 14-16 above, and further in view of Steinman et al. (U.S. Patent Publication No. 20170182861; hereinafter, Steinman).
Regarding claim 12, Velazquez fails to teach a condensate sensor (humidity sensor 72, which determines an amount of liquid in the air) configured to measure an amount of liquid at a location within the HVAC system, wherein the blower control module is configured to, when the amount measured by the condensate sensor is greater than a predetermined amount, disable operation of the blower in the second direction.
However, Steinman teaches a condensate sensor configured to measure an amount of liquid at a location within the HVAC system, wherein the blower control module is configured to, when the amount measured by the condensate sensor is greater than a predetermined amount, disable operation of the blower in the second direction (paragraph 48, the automatic control, which includes blower 602, ceases operation at a certain humidity (e.g., amount of liquid in the air)).
It would be obvious to modify the system of Velazquez with the teachings of Steinman so that the vehicle system of Velazquez includes the controller and humidity sensor of Steinman to modulate operation of various HVAC components (e.g., lowers, compressors, etc.) based on the presence of humidity or condensate at various points in the vent system. It would be obvious to one of ordinary skill in the art to combine the references as such, since controlling an amount of humidity or condensate is pertinent to controlling an amount of particulate in the air. The presence of moisture can affect the state of a filter, as well as operation of an HVAC system if condensate forms on the filter or various electrical components.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claims 1-3 and 14-16 above, and further in view of Sangwan et al. (U.S. Patent No. 6672085; hereinafter, Sangwan 2).
Regarding claim 13, Velazquez fails to teach a condensate sensor configured to measure an amount of liquid at a location within the HVAC system; and a compressor control module configured to disable operation of a compressor of the HVAC system when the amount measured by the condensate sensor is greater than a predetermined amount.
However, Sangwan 2 teaches a condensate sensor (to measure humidity, the system must inherently have a humidity sensor, which can meanure an amount of liquid in a volume of air within the system) configured to measure an amount of liquid at a location within the HVAC system; and a compressor control module (control unit 90) configured to disable operation of a compressor of the HVAC system when the amount measured by the condensate sensor is greater than a predetermined amount (col. 6, ll. 27-32, the humidity control override can reduce compressor capacity in response to certain humidity levels. It could reduce capacity to the point of ceasing operation.). 
It would be obvious to modify the system of Sangwan 2 with the teachings of Steinman so that the vehicle system of Velazquez includes the controller and humidity sensor of Steinman to modulate operation of various HVAC components (e.g., lowers, compressors, etc.) based on the presence of humidity or condensate at various points in the vent system. It would be obvious to one of ordinary skill in the art to combine the references as such, since controlling an amount of humidity or condensate is pertinent to controlling an amount of particulate in the air. The presence of moisture can affect the state of a filter, as well as operation of an HVAC system if condensate forms on the filter or various electrical components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762